Citation Nr: 0834113	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-05 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent 
for depression and polysubstance dependence.

2.  Entitlement to a disability rating higher than 30 percent 
for HIV-related illness with a history of hepatitis B.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.29, based on hospitalization from 
February 24, 2004, to March 23, 2004.  

5.  Entitlement to additional benefits for a dependent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to November 
1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  Jurisdiction over the case was 
subsequently returned to the RO in New York, New York.

In connection with this appeal, the veteran testified at a 
videoconference hearing before the undersigned in June 2008, 
and accepted such hearing in lieu of an in-person hearing 
before a Member of the Board.  See 38 C.F.R. § 20.700(e) 
(2007).  A transcript of the hearing is associated with the 
claims files.

The issues of entitlement to service connection for tinnitus, 
entitlement to additional benefits for a dependent, and 
entitlement to a temporary total rating under the provisions 
of 38 C.F.R. § 4.29, based upon hospitalization from February 
24, 2004, to March 23, 2004, are addressed in the REMAND that 
follows the order section of this decision.






FINDINGS OF FACT

1.  The veteran's depression and polysubstance dependence are 
manifested by occupational and social impairment, that most 
nearly approximates deficiencies in most areas.

2.  The veteran's HIV-related illness is manifested by 
recurrent constitutional symptoms, intermittent diarrhea, and 
the need for approved medication.

3.  The veteran's hepatitis B is asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating for depression and 
polysubstance dependence of 70 percent, but not higher, are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9434 (2007).

2.  The criteria for a disability rating higher than 30 
percent for HIV-related illness are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.88b, Diagnostic Code 
6351 (2007).

3.  The criteria for a separate compensable rating for 
hepatitis B are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.114, Diagnostic Code 7345 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased compensable disability 
ratings for his service-connected depression and 
polysubstance dependence, and HIV-related illness with 
history of hepatitis B.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letter mailed in June 2006, prior to its initial 
adjudication of the claims.  

While the June 2006 letter predated Vazquez-Flores, it did 
inform the veteran that that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; and that, if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes.  That letter also provided examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  This 
case does not involve an issue that is rated under a 
Diagnostic Code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  At his June 
2008 hearing, the veteran identified additional treatment 
records and he was afforded additional time to submit that 
evidence.  The veteran indicated on the record that he wished 
to waive his right to have the RO consider that evidence 
prior to the Board.  The additional records were received in 
July 2008.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claims.  

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2007).

Symptoms noted in the rating schedule are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular disability rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2007).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disabilities.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Depression and Polysubstance Dependence

Service connection for depression, with a 30 percent rating, 
was granted in a June 2004 rating decision.  The increased 
rating claim on appeal was received in May 2006.  In the 
September 2006 rating decision on appeal, service connection 
for polysubstance dependence was granted and it was rated 
with the veteran's depression, but the 30 percent rating was 
continued under 38 C.F.R. § 4.130, Diagnostic Code 9434.  

A 30 percent rating represents occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9434.

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

The Board notes that the June 2006 examiner found that the 
veteran had PTSD-like symptoms, but did not meet the criteria 
for PTSD.  Entitlement to service connection for post-
traumatic stress disorder (PTSD) has not been specifically 
claimed or adjudicated.  The Board advises that, should the 
veteran wish to pursue such a claim, he should contact the 
RO.  However, in practice, this should not affect the rating 
assigned.  The medical evidence does not distinguish PTSD 
symptoms from other psychiatric symptoms.  While the Board 
may compensate the veteran only for service-connected 
disability, the Board is precluded from differentiating 
between symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  Therefore, the Board is 
treating all psychiatric symptomatology as though it were 
service connected.  

Upon review of the evidence, the Board has determined that, 
although not all of the criteria for the 70 percent level are 
met, the veteran's symptomatology more closely approximates 
the criteria for that level than it does the 50 percent 
level.  In finding that a 70 percent rating is warranted, the 
Board notes primarily what was described by the June 2006 VA 
examiner as "periodic suicidal ideation."  The veteran 
reported frequent thoughts about suicide.  He stated that he 
has thought about taking an overdose of sleeping pills or 
driving off a bridge.  Thought content was notable for 
suicidal ideation and depressive themes.  In a February 2006 
in-patient note, the veteran reported "I wanna die, I'm 
gonna kill myself."  The veteran reported that, if he is not 
in a safe place, he may hurt himself.  

The Board also finds that there is evidence of impaired 
impulse control, consisting primarily of alcohol and drug 
abuse, with repeated hospitalizations for detoxification 
throughout the period on appeal.  The Board also notes that 
the veteran was asked to leave an in-patient psychiatric 
program because he was accused of threatening another 
resident.  

Finally, the Board notes that Global Assessment of 
Functioning (GAF) scores that have ranged from 45 to 60 
during the appeal period.  While these scores have 
fluctuated, at the lower range, such scores clearly support a 
70 percent evaluation.  However, as will be discussed further 
below, the Board does not believe that these fluctuating GAF 
scores provide a sufficient basis to assign staged ratings.  
In sum, although the veteran has periods where he is not 
seriously impaired, his overall level of impairment is much 
worse than what is contemplated for the 30 percent level.  
The criteria for the 70 percent level are most closely 
approximated.  

The Board has also considered whether the criteria for the 
100 percent level are met or more nearly approximated.  The 
Board finds that they are not.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9434.  

In this case, the evidence is not consistent with gross 
impairment in thought processes or communication.  On VA 
examination in May 2004, judgment and insight were found to 
be good.  On VA examination in May 2004, the veteran's 
thought form and content were normal.  The veteran's speech 
was also normal on a March 2006 mental status evaluation.  
Thought processes were intact.  

The evidence is not consistent with grossly inappropriate 
behavior.  There are no references to such behavior in the 
medical record, nor does the veteran appear to contend that 
he has symptomatology of this type.  

The evidence is not consistent with memory loss for names of 
close relatives, own occupation or own name.  On VA 
examination in June 2006, recent and remote memories were 
grossly intact.  The veteran's memory was also found to be 
intact on a March 2006 mental status evaluation, and noted to 
be intact in recent psychiatry outpatient notes through June 
2008.  

The evidence is not consistent with persistent delusions or 
hallucinations.  On VA examination in June 2006, the veteran 
denied auditory or visual hallucinations.  He stated that he 
has heard and seen things sometimes in the past when he was 
high, but denied any hallucinations when he is sober.  
Hallucinations and delusions were not present on a March 2006 
mental status evaluation or on recent psychiatry outpatient 
notes through June 2008.  

The evidence is not consistent with persistent danger of 
hurting self or others.  The record of a March 2006 
functional assessment contains a specific finding that the 
veteran is not considered dangerous to himself or others.  
Such findings were also reported in March 2004.  Despite the 
veteran's ongoing suicidal ideation, he told the June 2006 
examiner that he would not act on these thoughts because he 
worries about his son and his son is the only thing that 
keeps him going.  The veteran denied any current suicidal 
intent or plan.  He denied any current homicidal ideation, 
intent or plan.  On VA examination in May 2004, the veteran 
was noted to endorse passive suicidal ideation with no prior 
attempt and no current intent or plan.  He endorsed angry 
feelings, with no homicidal ideation, intent or plan.  No 
suicidal or homicidal ideation was found on a March 2006 
mental status evaluation or noted in recent psychiatry 
outpatient notes through June 2008.  

As noted above, in a February 2006 in-patient note, the 
veteran reported, "I wanna die, I'm gonna kill myself."  
The veteran also reported that, if he is not in a safe place, 
he may hurt himself.  However, the evidence does not suggest 
that the veteran took any action to harm himself, or that his 
symptomatology ever moved beyond ideation.  While there is 
ample evidence of suicidal ideation during the period on 
appeal, the evidence does not demonstrate that the veteran 
presented a persistent danger either to himself or others.  

The evidence is not consistent with disorientation to time or 
place.  The veteran has consistently been described as 
oriented.  On VA examination in June 2006, the veteran was 
alert and oriented times three.  The veteran was found to be 
fully oriented on a March 2006 mental status evaluation.  

The evidence is not consistent with intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene).  The veteran was noted to be 
neatly dressed in June 2006.  The veteran was found to have 
adequate hygiene in a March 2006 functional assessment.  

The evidence does not indicate total occupational impairment.  
At the time of the June 2006 examination, the veteran was on 
a sabbatical, but was nominally employed.  He had been 
missing a lot of days of work, and he reported that the 
reason for this was that he was depressed.  However, he 
stated that he intended to return to work as a school teacher 
in the fall.  While the veteran is seriously impaired 
occupationally, it does not appear that such impairment is 
total.  

While the veteran has certainly described difficulties in his 
personal relationships, the evidence does not indicate total 
social impairment.  The veteran is divorced, and says that it 
has been hard for him to date or have relationships since his 
divorce, but he reported to the June 2006 examiner that he 
maintains an excellent relationship with his son.  The 
veteran reported that it is hard for him to trust people and 
this impairs his ability to engage in relationships.  
However, he attributes his trust issues at least in part to 
difficulties in his relationships with his parents.  The 
record of a March 2006 functional assessment shows that the 
veteran has friends that serve as an emotional support 
system.  Again, while the veteran appears to have 
considerable social impairment, it does not appear that such 
impairment is total.

The Board has also considered the veteran's GAF scores.  GAF 
scores are based on a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness." See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996) [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), p. 32].  

The GAF score assigned during the period on appeal have 
primarily been within the range from 45 to 60.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). 

The Board acknowledges that GAF scores as low as 34 were 
assigned during the veteran's psychiatric hospitalization in 
April 2006; however, a temporary 100 percent rating is 
assigned for that period.  

In conclusion, while the evidence supports entitlement to a 
70 percent rating, the type and degree of symptoms, or their 
effects, that would justify a 100 percent disability rating 
are not shown.  In other words, the criteria for the 100 
percent level are not more nearly approximated than those for 
the 70 percent level.  Accordingly, a rating higher than 70 
percent is not in order. 

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 70 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

HIV-Related Illness

The veteran was granted service connection for HIV-related 
illness with a history of hepatitis B in a January 1988 
rating decision.  The increased rating claim on appeal was 
received in May 2006.  The veteran is currently assigned a 30 
percent rating under 38 C.F.R. § 4.88b, Diagnostic Code 6351.  
Under that code, a 30 percent rating is appropriate where 
HIV-related illness results in recurrent constitutional 
symptoms, intermittent diarrhea, and requires approved 
medication(s); or as the minimum rating with T4 cell count 
less than 200, or hairy cell leukoplakia, or oral 
candidiasis.  A 60 percent rating is available if there are 
refractory constitutional symptoms, diarrhea, and 
pathological weight loss; or as the minimum rating following 
development of AIDS-related opportunistic infection or 
neoplasm.  

On VA examination in June 2006, the examiner found that were 
no opportunistic infections.  Moreover, no neoplasms have 
been reported in the clinical records.  Accordingly, a higher 
rating is not warranted on that basis, nor is a separate 
compensable rating.  See 38 C.F.R. § 4.88b, Diagnostic Code 
6351, Note (2).  The veteran's T4 cell count was 413.  
Indeed, there was no hairy cell leukplakia or oral 
candidiasis (criteria for the 30 percent level).  

With respect to weight loss, while the veteran has lost 
weight during the period on appeal, he has also regained much 
of it.  There is no indication that such weight loss is 
abnormal or pathological.  Indeed, the veteran weighed 238 
pounds on the most recent VA examination in June 2006.  While 
the examiner reported a 30 lb weight loss had occurred, he 
also described the veteran as well developed and well 
nourished.  Most significant, in the record of a March 2, 
2006, nutritional assessment, the 30 pound weight loss was 
attributed to substance abuse and not to HIV-related illness.  

Indeed, it would appear that the veteran has consistently 
been advised, throughout the period on appeal, to lose 
weight.  In a March 2006 patient education report, the 
veteran was counseled to reduce his weight to improve his 
blood pressure.  In the record of the nutritional assessment 
dated in the same month, the veteran's ideal weight range was 
listed as 176 to 216 pounds.  In a nutritional note the 
following month, April 2006, the veteran was categorized as 
obese at a weight of 236 pounds.  The dietician stated that 
she was unable to recommend any additional snacks in light of 
the veteran's weight.  The general trend in terms of weight 
is shown by the following clinical findings:

March 2004 - 217 pounds.
November 2005 - 222 pounds.
February 9, 2006 - 200 pounds.
February 10, 2006 - 217 pounds.
March 2, 2006 - 225 pounds.
March 21, 2006 - 234 pounds.
April 2006 - 236 pounds.
May 2006 - 246 pounds.
July 2006 - 235 pounds.
June 2007 - 209 pounds.
July 2007 - 197 pounds.
September 2007 - 194 pounds.
April 2008 - 208 pounds.
May 2008 - 204 pounds.

In essence, the veteran's weight has fluctuated throughout 
the period on appeal; however, his weight in May 2008 was 
within 13 pounds of the reading in March 2004.  While a 30 
pound weight loss was noted by the June 2006 examiner, the 
medical evidence does not indicate that this is pathological 
or related to any HIV disease process.  Rather, it appears 
that the weight loss corresponded to the veteran's 
hospitalization for depression and substance abuse in early 
2006.  This is consistent with the determination in the March 
2, 2006, nutritional assessment that the veteran's weight 
loss is related to ongoing substance abuse.  

With respect to diarrhea, the Board notes that diarrhea and 
pathological weight loss are stated in the conjunctive, and 
therefore both conditions must be met to satisfy the 
criterion.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991).  As the Board has found that pathological weight loss 
is not present, the presence of diarrhea is not sufficient by 
itself.  Moreover, the Board points out that diarrhea is also 
a criterion for the 30 percent level, when it is 
intermittent.  The evidence clearly shows that, while present 
to some degree, it is not always present.  A March 2006 
nutritional assessment disclosed that diarrhea was not 
present at that time.  Similarly, a July 2006 outpatient 
report from the infectious disease clinic at the Bethesda 
Naval Medical Center shows no diarrhea.  Thus, the evidence 
demonstrates intermittent diarrhea consistent with the 30 
percent level.  

The Board has also considered whether a separate rating is 
warranted for hepatitis B.  Under 38 C.F.R. § 4.114, 
Diagnostic Code 7345, the minimum compensable rating requires 
intermittent fatigue, malaise, and anorexia; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  Nonsymptomatic conditions warrant a zero percent 
rating.  

On VA examination in June 2006, the examiner reported a drug-
induced liver injury by history.  Hepatitis B was noted as a 
past infection.  According to the examiner that problem has 
resolved with discontinuation of the offending agent.  
Therefore, the Board concludes that a separate compensable 
disability rating is not warranted for hepatitis B.  

In sum, the type and degree of symptoms, or their effects, 
that would justify a 60 percent or higher disability rating 
are not shown.  In other words, the criteria for the 60 
percent level are not more nearly approximated than those for 
the 30 percent level.  Accordingly, a rating higher than 30 
percent is not in order. 

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a rating higher than 30 percent.  See 
Hart, 21 Vet. App. 505; Fenderson, 12 Vet. App. 119.

Other Considerations

The Board has considered whether this case, or any component 
thereof, should be referred to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration.  By regulation, extra-schedular ratings may be 
assigned where the schedular criteria are inadequate and 
there are exceptional factors such as the need for frequent 
hospitalization or marked interference with employment.  
38 C.F.R. § 3.321(a) (2007).  

The record reflects that the veteran has been hospitalized 
for depression and substance abuse; however, the most recent 
period of hospitalization is already compensated at the 100 
percent level.  Otherwise, he has been occasionally 
hospitalized for detoxification; however, these periods have 
not been frequent in light of the 70 percent rating assigned 
for that disability.  Overall, the manifestations of 
disability are not in excess of those contemplated by the 
schedular criteria.  

Clearly, the veteran's service connected disorders interfere 
with his industrial capacity, and limit his ability to engage 
in certain types of employment.  However, the disability 
ratings assigned are recognition that industrial capabilities 
are impaired.  Van Hoose v. Brown, 4 Vet. App. 361, at 363 
(1993).  The type of impairment demonstrated on examination 
is completely consistent with the disability ratings 
assigned.  

In sum, the record when considered as a whole does not 
indicate that the average industrial impairment from either 
disability would be in excess of that contemplated by the 
assigned evaluation.  Accordingly, the Board has concluded 
that referral of this case for extra-schedular consideration 
is not in order.  


ORDER

Entitlement to a 70 percent disability rating for depression 
and polysubstance dependence is granted, subject to the 
criteria applicable to the payment of monetary benefits.

Entitlement to a disability rating higher than 30 percent for 
HIV-related illness with history of hepatitis B is denied.


REMAND

The veteran maintains that he fell and landed on his right 
ear in service, and that he incurred tinnitus as a result.  
The record contains a current diagnosis of tinnitus dated in 
July 2006.  The record also contains an (in-service) 
emergency room report dated in May 1985 showing treatment for 
an injury to the right side of the head resulting from a 
fall.  A nexus opinion has not been obtained.  

An examination or opinion is necessary if the evidence of 
record contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and establishes that the veteran suffered an 
injury or disease in service; indicates that the claimed 
disability or symptoms may be associated with the established 
injury, or disease in service or with another service-
connected disability, but does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 
Vet. App. 370 (2002).

Here, there is evidence of an in-service injury that may be 
associated with a current diagnosis of tinnitus.  
Accordingly, the duty to assist requires an examination and 
nexus opinion.  

The Board also notes that in May 2006, the veteran filed a 
claim for "two separate terms of hospitalization for 
depression."  In a subsequent letter from his 
representative, also dated in May 2006, the claim was 
clarified to include the specific dates of the periods of 
hospitalization.  A period from February 24, 2004, to March 
23, 2004 was included.  The RO did not address that period of 
hospitalization in its September 2006 decision.  The 
veteran's claim also included a request for additional 
compensation for a dependent.  That claim was also not 
addressed.  

In Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit held 
that where a veteran files more than one claim with the RO at 
the same time, as in this case, and the RO's decision acts 
(favorably or unfavorably) on one of the claims but fails to 
specifically address the other claim, the second claim is 
deemed denied, and the appeal period begins to run. The 
proper remedy under such circumstances is to file a timely 
notice of disagreement as to the RO's failure to address that 
claim.

Here, in the November 2006 notice of disagreement, the 
veteran specifically objected to the RO's omission of the 
period of hospitalization beginning in February 2004, and 
that the "dependency issue was never addressed."  However, 
the January 2007 statement of the case did not include either 
issue.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances, where a notice of disagreement 
is filed, but a statement of the case has not been issued, 
the Board must remand the case for the purpose of providing 
the veteran with a statement of the case.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should provide the 
veteran and his representative with a 
statement of the case on the issues of 
entitlement to a temporary total rating 
under the provisions of 38 C.F.R. § 4.29, 
based on hospitalization from February 
24, 2004, to March 23, 2004, and 
entitlement to additional benefits for a 
dependent.  It should also inform the 
veteran of the requirements to perfect an 
appeal with respect to these issues.  If 
the veteran perfects an appeal with 
respect to either or both of these 
issues, the RO or the AMC should ensure 
that all indicated development is 
completed before the case is returned to 
the Board.

2.  The RO or the AMC should send the 
veteran a letter requesting him to 
provide any outstanding medical evidence 
pertaining to treatment or evaluation of 
his tinnitus, or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

3.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

4.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
etiology of any currently present 
tinnitus.  The claims folders must be 
made available to and reviewed by the 
examiner.

The examiner should provide an opinion as 
to whether a current diagnosis of 
tinnitus is supported, and if so, whether 
there is a 50 percent or better 
probability that the disorder is 
etiologically related to the veteran's 
military service, including his claimed 
fall injury.  The rationale for all 
opinions expressed must also be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the veteran's tinnitus 
claim.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response before the 
case is returned to the Board for further 
consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


